RCH
F.# 2015R0111

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                    -X


UNITED STATES OF AMERICA                            •PROPOS-E^ ORDER

       - against -                                  CR 19-425 rKAM)

HOWARD MORA and
ALAN BUXBAUM,

                     Defendants.


                                      X

              Upon the application of RICHARD P. DONOOHUE,United States Attorney

for the Eastern District ofNew York, by Assistant United States Attorney Ryan C. Harris, for

an order unsealing the above-captioned matter in its entirety.

               WHEREFORE,it is ordered that the above-captioned matter in its entirety be

unsealed.



Dated: Brooklyp, New York
                              .2019


                                               s/Robert M. Levy

                                           HONORABLE ROBERT M.LEVY
                                            UNITED STATES MAGISTRATE JUDGE
                                           EASTERN DISTRICT OF NEW YORK
